Citation Nr: 1546160	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-33 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a lung disease.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a nasal disability, to include nasal polyps and septal deviation.

6.  Entitlement to service connection for a psychiatric disability.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for a sinus disability.

9.  Entitlement to service connection for a bilateral neurologic disability of the lower extremities.

10.  Entitlement to service connection for a headache disability.

11.  Entitlement to service connection for allergies.

12.  Entitlement to service connection for a back disability.

13.  Entitlement to service connection for a bilateral eye disability, to include blepharitis.

14.  Entitlement to service connection for a lung disease, to include asthma.

15.  Entitlement to service connection for a gastrointestinal disability, to include colon polyps.

16.  Entitlement to an initial compensable rating for bilateral hearing loss.

17.  Entitlement to an initial compensable rating for hepatitis B.

18.  Entitlement to an initial rating higher than 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Esquire



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to September 1991.

These matters come before the Board of Veterans' Appeals  (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified before the undersigned at a November 2014 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

The issue of entitlement to service connection for a bilateral neurologic disability of the upper extremities has been raised by the record in an October 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of whether new and material evidence has been received to reopen a claim of service connection for a nasal disability and entitlement to service connection for a psychiatric disability, sleep apnea, a sinus disability, a bilateral neurologic disability of the lower extremities, a headache disability, allergies, a back disability, a bilateral eye disability, a lung disease, and a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In November 2014 and April 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for initial compensable ratings for bilateral hearing loss and hepatitis B and an initial rating higher than 10 percent for tinnitus.

2.  The Veteran's claims of service connection for a back disability, a bilateral eye disability, and a lung disease were originally denied in a May 1992 rating decision on the basis that there was no medical evidence of any such disabilities; the Veteran submitted a timely notice of disagreement with this decision and a statement of the case was issued in November 1993, but he did not file a timely substantive appeal.

3.  The Veteran's claim of service connection for a lung disease was again denied in a March 2007 rating decision as new and material evidence had not been submitted; at that time service connection for asthma and a gastrointestinal disability (claimed as colon polyps) was separately denied on the merits on the basis that there was no medical evidence of any such disabilities; the Veteran did not appeal the March 2007 decision within a year of its issuance and new and material evidence was not received within that year. 

4.  Evidence received since the May 1992 and March 2007 RO decisions includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claims of service connection for a back disability, a bilateral eye disability, a lung disease, and a gastrointestinal disability, the absence of which was the basis of the previous denials.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as to the issues of entitlement to initial compensable ratings for bilateral hearing loss and hepatitis B and entitlement to an initial rating higher than 10 percent for tinnitus, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The RO's May 1992 and March 2007 decisions that denied the claims of service connection for a back disability, a bilateral eye disability, a lung disease, and a gastrointestinal disability are final.  38 U.S.C.A. § 7105(a), (b)(2), (d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 19.32, 20.200, 20.302(b), 20.1103 (2015).
 
3.  The evidence received since the May 1992 and March 2007 decisions is new and material and sufficient to reopen the claims of service connection for a back disability, a bilateral eye disability, a lung disease, and a gastrointestinal disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  In the present case, the Veteran's representative submitted a signed written statement in April 2015 in which he stated that the Veteran "elected to discontinue his appeals" for higher initial ratings for bilateral hearing loss, hepatitis B, and tinnitus.  As the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal, and the appeal is dismissed.
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In light of the Board's favorable decision in reopening the claims of service connection for a back disability, a bilateral eye disability, a lung disease, and a gastrointestinal disability, the claims are substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2)  (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Petition to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claims of service connection for a back disability, a bilateral eye disability, and a lung disease in a May 1992 rating decision on the basis that there was no medical evidence of any such disabilities. The RO explained, in pertinent part, that the Veteran was treated for a corneal lesion and staph blepharitis in service in 1991.  At the time of a September 1991 separation examination, the Veteran was taking medication for his eyes, he reported back numbness and a chronic cough secondary to working around dust, and he was found to have minor scoliosis which was first noted during childhood.  During a January 1992 VA examination, he reported a history of low back pain and dyspnea on exertion.  However, examinations of his back, eyes, and lung were normal other than for some discomfort on extreme flexion.  Overall, no back, eye, or lung (including residuals of asbestos exposure) disabilities were identified at the time of the January 1992 examination.

The Veteran submitted a timely notice of disagreement with the May 1992 decision and a statement of the case was issued in November 1993. 

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of a statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(b)(2); 38 C.F.R. § 20.302(b).

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32.  The RO did so in this case, as evidenced by the fact that it did not certify to the Board the issues of entitlement to service connection for a back disability, a bilateral eye disability, or a lung disease following the November 1993 statement of the case.  In a September 1994 letter, the RO notified the Veteran that although a substantive appeal was received in February 1994, it was not timely filed.  The Veteran did not appeal this determination.

As neither the Veteran nor his representative submitted any document that could be construed as a timely substantive appeal pertaining to the issues of entitlement to service connection for a back disability, a bilateral eye disability, or a lung disease following the November 1993 statement of the case, the RO closed the appeal.  The RO did not certify any of these issues to the Board at that time and no further action was taken by VA to suggest that any of these issues were on appeal.  Thus, the May 1992 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations); 38 C.F.R. §§ 3.104 , 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection for a lung disease (identified as a respiratory disability due to asbestos) in December 2006.  The petition to reopen the claim was denied in a March 2007 rating decision as new and material evidence had not been submitted.  Service connection for asthma and a gastrointestinal disability (claimed as colon polyps) was separately denied on the merits in the March 2007 decision on the basis that there was no medical evidence of any such disabilities.  The Veteran was notified of the March 2007 decision, he did not appeal the decision, and new and material evidence was not received within a year of its issuance.  The March 2007 decision, therefore, also became final.  See Id. 

Pertinent new evidence received since the May 1992 and March 2007 denials includes treatment records from E.R. Prince, M.D. dated in May and July 2001, treatment records from M.F. Callahan dated in August 2007, a February 2011 letter from A.N. Ricci, and a fact sheet from the California Department of Health Services about the potential effects of trichloroethylene (TCE) exposure.  The treatment records from Dr. Prince include diagnoses of rectal bleeding and gastroesophageal reflux disease (GERD).  The treatment records from Dr. Callahan reveal that the Veteran was treated for an eye infection and that he was prescribed medications for a lung disease (e.g., albuterol).  Dr. Ricci's letter includes a diagnosis of herniated lumbar spine disc L5-S1 and an opinion that the Veteran's back disability was likely related to service.  Also, the fact sheet about the potential effects of TCE exposure indicates that such exposure may result in eye, gastrointestinal, and lung symptoms.

In light of the evidence of back, eye, lung, and gastrointestinal problems in the Veteran's service treatment records and his claimed exposure to various toxins in service (including TCE), the additional evidence pertains to an element of the claims that was previously found to be lacking and raises a reasonable possibility of substantiating the claims by suggesting that the Veteran may have current back, eye, lung, and gastrointestinal disabilities related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As explained in the remand below, the evidence triggers VA's duty to provide examinations as to the nature and etiology of the Veteran's claimed back, eye, and gastrointestinal disabilities and claimed lung disease.  The evidence is, therefore, new and material, and the claims of service connection for a back disability, a bilateral eye disability, a gastrointestinal disability, and a lung disease are reopened.


ORDER

The appeal, as to the issue of entitlement to an initial compensable rating for bilateral hearing loss, is dismissed.

The appeal, as to the issue of entitlement to an initial compensable rating for hepatitis B, is dismissed.

The appeal, as to the issue of entitlement to an initial rating higher than 10 percent for tinnitus, is dismissed.

As new and material evidence has been received, the claim of service connection for a back disability is reopened, and the appeal is granted to this extent only.

As new and material evidence has been received, the claim of service connection for a bilateral eye disability is reopened, and the appeal is granted to this extent only.

As new and material evidence has been received, the claim of service connection for a lung disease is reopened, and the appeal is granted to this extent only.

As new and material evidence has been received, the claim of service connection for a gastrointestinal disability is reopened, and the appeal is granted to this extent only.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In the present case, Dr. Ricci's November 2010 letter, a March 2012 examination report from M. Alvarez-Perez, an April 2012 VA examination report, a January 2013 examination report from S. Silverman, M.D., and the November 2014 Board hearing transcript include reports and diagnoses of anxiety, depression, sleep apnea, herniated lumbar spine disc L5-S1 with associated foot pain, leg numbness, and back numbness, vision problems, asthma, and gastrointestinal symptoms.  Thus, there is competent evidence of current psychiatric, sleep, bilateral lower extremity neurologic, back, eye, lung, and gastrointestinal disabilities.

Service treatment records indicate that the Veteran was treated for insomnia, back numbness and stiffness, and eye, respiratory, and gastrointestinal problems on various occasions during service.  Also, he reported a history of eye trouble, a chronic cough, leg cramps, recurrent back pain, foot trouble, and frequent trouble sleeping on a September 1991 report of medical history form completed for purposes of separation from service.  

The Veteran contends that his claimed disabilities are related to exposure to various chemicals and toxins (including herbicides, TCE, and asbestos) while stationed at Anderson Air Force Base in Guam (Anderson).  In support of his contention, he has submitted documents pertaining to the various organic solvents and other contaminants that have been found at Anderson (which include TCE) as well as the health effects of exposure to these contaminants.  Such health effects include depression, anxiety, sleep apnea, neurologic impairment, and eye, respiratory, and gastrointestinal symptoms.

In addition, the Veteran has contended that his claimed back disability is related to his physical duties in service and a back injury that he sustained in service when he fell from a scaffold.  He has reportedly continued to experience back symptoms ever since service.  In support of this contention, he submitted the February 2011 letter from Dr. Ricci which includes an opinion that it was likely ("more likely than not") that the Veteran's back disability and associated lower extremity neurologic symptoms were caused by service.

Hence, there is competent evidence of current psychiatric, sleep, bilateral lower extremity neurologic, back, eye, lung, and gastrointestinal disabilities.  There is also evidence of sleep, lower extremity, back, eye, respiratory, and gastrointestinal problems in service, potential exposure in service to various toxins (including TCE and asbestos), and evidence of a potential relationship between exposure to TCE and the Veteran's claimed psychiatric, sleep, lower extremity neurologic, eye, lung, and gastrointestinal disabilities.  Also, there is a medical opinion that the Veteran's back and lower extremity neurologic disabilities are related to service.  Hence, VA's duty to obtain examinations as to the nature and etiology of any current psychiatric, sleep, lower extremity neurologic, back, eye, lung, and gastrointestinal disabilities is triggered.  Such examinations are needed to obtain medical opinions as to the etiology of any such disabilities.

The Veteran was afforded a VA examination in April 2012 to assess the nature and etiology of any current headache disability and he was diagnosed as having migraine headaches.  The nurse practitioner who conducted the examination opined that the Veteran's migraine headaches were not likely ("less likely than not"/"less than 50 percent or greater probability") incurred in or caused by service.  She reasoned that the Veteran experienced a viral headache in October 1986 and that headaches are a common symptom with viruses and are not migraine.  Treatment records did reference migraine headaches that were mild and which were relieved with ASA and had last occurred in 1991.  However, migraines are not generally described as mild and they are not treated effectively with ASA.  The Veteran's account of his headaches were mild and there was a distinct change in their character, intensity, and nature in 2008.  Thus, his current headaches would not be the same or a continuation of the headaches that he experienced in service.

The April 2012 opinion is insufficient because it only addresses whether the Veteran's current headaches are related to his headaches in service and it does not address whether the current headaches are related to his claimed exposure to various toxins in service.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Hence, a remand is also necessary to obtain a new opinion as to the etiology of the Veteran's current headache disability.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran's complete service personnel records may contain information that corroborates his alleged exposure to toxic substances in service.  Although some service personnel records have been requested and associated with the file, complete service personnel records (including the locations at which the Veteran was stationed during service and any appraisals of his performance which may provide information concerning his in-service duties) have not yet been requested. Hence, on remand, attempts should be made to obtain the Veteran's complete Official Military Personnel File.

In addition, the Veteran reported in a September 2011 statement that he had received relevant treatment at the VA Medical Center in Pittsburgh, Pennsylvania and the VA Medical Center in Altoona, Pennsylvania (VAMC Altoona).  There are no VA treatment records in the file.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, Dr. Ricci's February 2011 letter, a March 2011 letter from B. Wallach, M.A., and the Veteran's testimony during the November 2014 hearing indicate that he received relevant treatment from Dr. Ricci, Dr. Wallach, Dr. Zimmerman, "Dr. Zurreskia/UPMC," and Dr. Harrington.  It does not appear as if specific treatment records from these treatment providers are in the file.  Furthermore, the Veteran reported on a December 2006 "Veteran's Application for Compensation and/or Pension" form (VA Form 21-526) and in a September 2011 statement that he received treatment for some of his claimed disabilities from Geisinger beginning in 1997.  Although he has submitted some treatment records from this facility, it appears that there may be additional records that have not yet been obtained.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any additional relevant treatment records from the above identified private treatment providers.  Thus, a remand is also necessary to attempt to obtain any relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's complete Official Military Personnel File, including all appraisals of his performance. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile. 

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a psychiatric disability, a sleep disability, allergies, a sinus disability, a lower extremity neurologic disability, a headache disability, a lung disease, a nasal disability, an eye disability, a back disability, and a gastrointestinal disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability, a sleep disability, allergies, a sinus disability, a lower extremity neurologic disability, a headache disability, a lung disease, a nasal disability, an eye disability, a back disability, and a gastrointestinal disability from Dr. Wallach (see Dr. Wallach's March 2011 letter), Dr. Ricci (see Dr. Ricci's February 2011 letter), Geisinger (see the December 2006 VA Form 21-526 and the Veteran's September 2011 statement), Dr. Zimmerman (see page 17 of the Board hearing transcript), "Dr. Zurreskia/UPMC" (see page 17 of the Board hearing transcript), Dr. Harrington (see page 18 of the Board hearing transcript), and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain records from any private treatment provider for whom a sufficient release is received.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.
 
3.  Obtain and associate with the file all records of the Veteran's treatment from the VA Pittsburgh Healthcare System dated from September 1991 through the present, from VAMC Altoona dated from September 1991 through the present, and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file. Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the file any service personnel records and any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  All indicated tests and studies shall be conducted.

All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

For any current psychiatric disability identified (i.e, any psychiatric disability diagnosed since April 2011), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's potential exposure to toxins in service (including TCE, herbicides, and asbestos), or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any psychiatric disabilities diagnosed since April 2011, the Veteran's reports of potential exposure to various toxins in service (including TCE, herbicides, and asbestos), the articles submitted by the Veteran concerning the contaminants present at Anderson Air Force Base and the potential health effects of exposure to these chemicals, and Dr. Wallach's March 2011 letter.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his duties in service, potential exposure to contaminants in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After all efforts have been exhausted to obtain and associate with the file any service personnel records and any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep apnea.  All indicated tests and studies shall be conducted.

All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

For any current sleep apnea identified (i.e, any sleep apnea diagnosed since November 2010), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current sleep apnea had its onset during service, is related to the Veteran's sleep problems in service, is related to his potential exposure to toxins in service (including TCE, herbicides, and asbestos), or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any sleep apnea diagnosed since November 2010, the Veteran's treatment for insomnia in service in August 1990, his report of sleep problems on the September 1991 report of medical history form, his reports of potential exposure to various toxins in service (including TCE, herbicides, and asbestos), and the articles submitted by the Veteran concerning the contaminants present at Anderson Air Force Base and the potential health effects of exposure to these chemicals (including sleep apnea).  Although there are reports of insomnia prior to service, the Veteran was presumed sound at service entrance in November 1985.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his duties in service, potential exposure to contaminants in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  After all efforts have been exhausted to obtain and associate with the file any service personnel records and any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability.  All indicated tests and studies shall be conducted.

All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

For any current back disability identified (i.e, any back disability diagnosed since November 2010), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current back disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's back problems in service, is related to his physical duties in service, is related to his reported back injury in service when he fell from a scaffold, is related to his potential exposure to toxins in service (including TCE, herbicides, and asbestos), or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any back disabilities diagnosed since November 2010, the Veteran's treatment for back pain and numbness in service in October 1990, his report of back pain on the September 1991 report of medical history form, his reported back injury in service when he fell from a scaffold (see page 18 of the Board hearing transcript), his physical duties in service, his reports of potential exposure to various toxins in service (including TCE, herbicides, and asbestos), the articles submitted by the Veteran concerning the contaminants present at Anderson Air Force Base and the potential health effects of exposure to these chemicals, the Veteran's reports of continuing back symptoms in the years since service, and Dr. Ricci's February 2011 opinion.  Although there are reports of back problems prior to service, the Veteran was presumed sound at service entrance in November 1985.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his duties in service, potential exposure to contaminants in service, a back injury in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

7.  After all efforts have been exhausted to obtain and associate with the file any service personnel records and any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current lower extremity neurologic disability.  All indicated tests and studies shall be conducted.

All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

For any current lower extremity neurologic disability identified (i.e, any lower extremity neurologic disability diagnosed since November 2010), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current lower extremity neurologic disability had its onset during service, had its onset in the year immediately following service, is related to the Veteran's lower extremity symptoms in service, is related to his potential exposure to toxins in service (including TCE, herbicides, and asbestos), or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any lower extremity neurologic disabilities diagnosed since November 2010, the Veteran's report of leg and foot symptoms on the September 1991 report of medical history form, his reports of potential exposure to various toxins in service (including TCE, herbicides, and asbestos), the articles submitted by the Veteran concerning the contaminants present at Anderson Air Force Base and the potential health effects of exposure to these chemicals, and Dr. Ricci's February 2011 opinion.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his duties in service, potential exposure to contaminants in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)
8.  After all efforts have been exhausted to obtain and associate with the file any service personnel records and any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current eye disability.  All indicated tests and studies shall be conducted.

All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

For any current eye disability identified (i.e, any eye disability diagnosed since November 2010), the examiner shall answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current eye disability had its onset during service, is related to the Veteran's eye problems in service, is related to his potential exposure to toxins in service (including TCE, herbicides, and asbestos), or is otherwise the result of a disease or injury in service, or is otherwise the result of a disease or injury in service?

(b)  Which diagnosed eye conditions, if any, are refractive errors not caused by acquired disability?

In formulating the above opinions, the examiner must acknowledge and comment on any eye disabilities diagnosed since November 2010, all reports of and instances of treatment for eye problems in the Veteran's service treatment records, his reports of potential exposure to various toxins in service (including TCE, herbicides, and asbestos), and the articles submitted by the Veteran concerning the contaminants present at Anderson Air Force Base and the potential health effects of exposure to these chemicals.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his duties in service, potential exposure to contaminants in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

9.  After all efforts have been exhausted to obtain and associate with the file any service personnel records and any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current lung disease.  All indicated tests and studies shall be conducted.

All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

For any current lung disease identified (i.e, any lung disease diagnosed since November 2010), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current lung disease had its onset during service, is related to the Veteran's respiratory problems in service, is related to his potential exposure to toxins in service (including TCE, herbicides, and asbestos), or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any lung diseases diagnosed since November 2010, all reports of and instances of treatment for respiratory problems in the Veteran's service treatment records, his reports of potential exposure to various toxins in service (including TCE, herbicides, and asbestos), and the articles submitted by the Veteran concerning the contaminants present at Anderson Air Force Base and the potential health effects of exposure to these chemicals.
The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his duties in service, potential exposure to contaminants in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

10.  After all efforts have been exhausted to obtain and associate with the file any service personnel records and any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal disability.  All indicated tests and studies shall be conducted.

All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

For any current gastrointestinal disability identified (i.e, any gastrointestinal disability diagnosed since November 2010), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability had its onset during service, is related to the Veteran's gastrointestinal problems in service, is related to his potential exposure to toxins in service (including TCE, herbicides, and asbestos), or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on any gastrointestinal disabilities diagnosed since November 2010, all reports of and instances of treatment for gastrointestinal problems in the Veteran's service treatment records, his reports of potential exposure to various toxins in service (including TCE, herbicides, and asbestos), and the articles submitted by the Veteran concerning the contaminants present at Anderson Air Force Base and the potential health effects of exposure to these chemicals.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his duties in service, potential exposure to contaminants in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

11.  After all efforts have been exhausted to obtain and associate with the file any service personnel records and any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current headache disability.  All indicated tests and studies shall be conducted.

All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

For any current headache disability identified (i.e, any headache disability diagnosed since November 2010), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current headache disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's headaches in service, is related to his potential exposure to toxins in service (including TCE, herbicides, and asbestos), or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on any headache disabilities diagnosed since November 2010, all reports of and instances of treatment for headaches in the Veteran's service treatment records, his reports of potential exposure to various toxins in service (including TCE, herbicides, and asbestos), and the articles submitted by the Veteran concerning the contaminants present at Anderson Air Force Base and the potential health effects of exposure to these chemicals.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his duties in service, potential exposure to contaminants in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

12.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

13.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


